         Case 1:17-cv-02192-JGK Document 247 Filed 02/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
CORNELL HOLDEN AND MIGUEL MEJIA,

                        Plaintiffs,                17-cv-2192 (JGK)

                                                   ORDER
against -

THE PORT AUTHORITY OF NEW YORK AND
NEW JERSEY; THE PORT AUTHORITY
POLICY DEPARTMENT; AND MICHAEL
OPROMALLA, SHAUN KEHOE, JOHN TONE,
JORDAN ESPOSITO, MICHAEL DEMARTINO,
RICHARD AYLMER, PAUL MILLER, JOHN
FITZPATRICK, PAUL O’DELL, AND
OFFICERS JOHN DOE 1-97, SUED IN
THEIR INDIVIDUAL AND OFFICIAL
CAPACITIES AS OFFICERS OF THE PORT
AUHTORITY POLICY DEPARTMENT,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     For the reasons discussed during today’s teleconference, the

plaintiffs’ motion for reconsideration is granted, the

plaintiffs’ motion in limine is granted in part and denied in

part; and the defendants’ motion in limine is granted in part and

denied in part. The parties should submit the letters requested

by the Court by Tuesday, February 9, 2021. The Clerk is directed

to close Docket Nos. 202, 205, 208, & 210.

SO ORDERED.

Dated:      New York, New York
            February 6, 2021

                                        ______/s/ John G. Koeltl_______
                                                John G. Koeltl
                                         United States District Judge
